GREENE COUNTY BANCORP, INC. 2 the convergence of railroads, a reliable water supply and a telephone system meant boom times for Catskill. And it was the prospect of new homes, busy shops and bustling factories that prompted 16 local businessmen to organize a building and loan association that would one day make its way down the Hudson River to the world’s financial center – literally from Main Street to Wall Street. * * * —JANUARY 22, 1889— Building & Loan Association of Catskill founded * shareholders required to pay $1 per month, per share * Thomas E. Ferrier, town supervisor and owner of a brick yard and knitting mill, elected president —1889— first loan of $400 (at 4-1/5%) made to insurance man Harry M. Vedder for purchase of real estate on Main Street * a haircut in town cost 10 cents, a meal at a local restaurant about 25 cents, a small house on a nice lot $1,400 —1890— in its first full year, the association made loans totaling $11,100 * a $50 salary is paid to one member: Secretary W.E. Torrey —1902— Thomas Ferrier passes away and is replaced as bank president by his son-in-law and partner in the brick company, Percival Goldin —1911— name changed to Catskill Savings & Loan Association (CS&LA) * first savings deposits accepted —1912— $23,688 deposited in savings accounts * the bank continues to operate out of a rented storefront on Main Street —1920— savings deposits exceed $100,000 —1921— Hon. Josiah C. Tallmadge becomes bank’s 3rd president —1929— surprisingly, local business continues as usual after the stock market crash * most Catskill folk were not yet invested in Wall Street —1930— CS&LA purchases first office at 389 Main Street in Catskill for $15,000 —1933— stock market woes force hundreds of banks across the nation to close, as depositors rush to claim their money * no such runs on banks occur in Greene County, though state and federal mandates force local institutions to close for a short time * John H. Story named president, replacing Josiah Tallmadge who died in office the prior year —1935— Thomas E. Jones becomes president, but dies just a few months later —1936—
